DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 12 August 2022 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 12 August 2022, claims 1, 5, 7, 8, and 19 have been amended.
Claims 1-20 are now pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al (US 9,460,031), as recited in the IDS, in view of McDonald et al (US Pub. 2014/0244983).

Regarding claim 1, Dalal discloses a method for performing a plurality of operations on a packet with a plurality of hardware offload units of a host computer on which a plurality of machines execute, the method comprising: 
configuring a program, over which the plurality of machines execute …, to identify a first hardware offload unit … that has to perform a first operation on a packet associated with a particular machine and to provide the packet to the first hardware offload unit to perform the first operation on the packet (claim 1; fig. 1-0, element 140a; 3:34-61, servers 120, offload processor modules 140, e.g., 140a); 
configuring the first hardware offload unit to perform the first operation on the packet, to identify a second hardware offload unit … that has to perform a second operation on the packet, and to provide the packet to the second hardware offload unit (claim 1; fig. 1-0, element 140b; 3:47-61, offload processors can provide connections between two servers (e.g., 132 between 120a and 120b); 7:40-41, context stored by one offload processor can be resumed by a different offload processor); and 
configuring the second hardware offload unit to perform the second operation on the packet (claim 1).
Dalal does not specifically disclose the plurality of machines on the host computer and the first hardware offload unit and the second hardware offload unit on the host computer. However McDonald from an analogous art discloses scheduling tasks on a processor that is selected from among multiple processors based on selection criteria (e.g., a least loaded processor, a type of the task, a lowest power usage associated with the task, etc.) (fig. 4, steps 408, 412; para. 62, ),  during execution of the task 114 on the first processor 110, execution of the task 114 may be switched to the second processor 112 (para. 63). Thus it would have been obvious to combine the system of Dalal on and the multi processor system of McDonhald in order to perform offloading ensuring efficient use of resources.

Regarding claims 2 and 16, Dalal in view of McDonald further discloses wherein configuring the first hardware offload unit to provide the packet comprises configuring the first hardware offload unit to write to a register of the second hardware offload unit (fig. 1-0, elements 132, 134; 3:47-61; 10:39+, operation for a packet includes read/write, source/destination).

Regarding claims 3 and 17, Dalal in view of McDonald further discloses wherein configuring the first hardware offload unit to provide the packet comprises configuring the first hardware offload unit to write to a memory of the host computer, said writing causing a notification to be provided to the second hardware offload unit without using any processing unit of the host computer (3:47-61, e.g., connection 132 between offload processors to permit direct data transfer between servers).

Regarding claims 4 and 18, Dalal in view of McDonald further discloses configuring the second hardware offload unit to provide the packet back to the program after performing the second operation on the packet (2:47+, processed packets from the offload processors are returned to the network).

Regarding claims 5 and 19, Dalal in view of McDonald further discloses: 
configuring the second hardware offload unit to provide the packet, after performing the second operation on the packet, to a third hardware offload unit (fig. 1-0, elements 132, 134); 
configuring the third hardware offload unit to perform a third operation on the packet (fig. 1-0, elements 132, 134).

Regarding claims 6 and 20, Dalal in view of McDonald further discloses wherein the program is an operating system of the host computer (fig. 3; 10:14+, system 301 can execute context switches in offload processors).

Regarding claim 7, Dalal in view of McDonald further discloses wherein the program is a hypervisor executing on the host computer, and the machines comprise virtual machines (10:49+, virtual functions; 12:36+, hypervisor).

Regarding claim 8, Dalal in view of McDonald further discloses wherein the program is a operating system executing on the host computer, and the machines comprise containers or Pods (12:36+).

Regarding claim 9, the cited embodiment of Dalal does not specifically disclose configuring the program to perform a third operation on the packet before providing the packet to the first hardware offload unit to perform a first operation. However Dalal discloses communications among multiple offload processors and providing bidirectional network packet flow (fig. 1-0; 2:20+; 2:37+). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform a third operation on the packet before returning to a previous offload unit in order to provide network overlay service (2:38).

Regarding claim 10, Dalal in view of McDonald further discloses wherein the packet is a packet that the particular machine has sent to a destination machine on the network, or is a packet received from a source machine through a network and destined to the particular machine, the packet comprising a header and a payload (10:39+, operation for a packet includes read/write, source/destination).

Regarding claim 11, Dalal in view of McDonald further discloses wherein the each of the first and second operations is a packet forwarding operation or a packet middlebox service operation (1:62+, forwarding network packets using offload processors).

Regarding claim 12, Dalal in view of McDonald further discloses wherein the program uses a set of attributes of the packet to determine that the first hardware offload unit has to perform the first operation on the packet (3:47+).

Regarding claim 13, Dalal in view of McDonald further discloses wherein the first hardware offload unit uses the set of attributes of the packet to determine that the second hardware offload unit has to perform the second operation on the packet (7:40-58: control logic).

Regarding claim 14, Dalal in view of McDonald further discloses wherein the program uses a set of attributes of the packet to identify a plurality of operations that have to be performed by a plurality of hardware offload units on the packet, and provides to the first hardware offload unit the packet along with an identifier for each hardware offload unit that has to perform an operation on the packet (7:40-58, processing resumed on a different offload processor; control logic; 10:39+, operation for a packet includes read/write, source/destination).

Regarding claim 15, Dalal discloses a non-transitory machine readable medium storing a first program for execution by at least one processing unit of a computer to configure hardware offload units of a host computer to perform a plurality of operations on a packet, a plurality of machines executing on the host computer (fig. 5; 19:19+). Claim 15 further recites the first program comprising sets of instructions for essentially performing the method of claim 1, and thus similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468